IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE

     THURMAN PETE ROLLAND, PRO SE v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Davidson County
                         No. 89-W-370 Cheryl A. Blackburn, Judge



                     No. M2002-02709-CCA-R3-CO - Filed March 12, 2004



The Petitioner, Thurman Pete Rolland, appeals the trial court's dismissal of his third petition for
post conviction relief. The State has filed a motion requesting that this Court affirm the trial
court's denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The
Petitioner had no authority to file a third petition for post-conviction relief, and the statute of
limitations had expired. Accordingly, the State's motion is granted and the judgment of the trial
court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES and
JERRY L. SMITH, joined.

Thurman Pete Rolland, pro se.

Paul G. Summers, Attorney General & Reporter; John H. Bledsoe, Assistant Attorney General, for
the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

       This matter is before the court upon motion of the appellee, the State of Tennessee, to affirm
the judgment in this case pursuant to Rule 20, Rules of the Court of Criminal Appeals. The
appellant, Thurman Pete Rolland, has filed a response in opposition.

        The appellant is appealing the trial court's dismissal of his third petition for post-conviction
relief. On October 3, 1990, the petitioner was found guilty by a jury of four counts of armed robbery
and twelve counts of aggravated kidnapping. Petitioner’s motion for new trial was denied on March
14, 1991, and petitioner then appealed his conviction to this court. This court issued an opinion on
April 29, 1992, affirming in part, reversing in part and remanding the case back to the trial court to
amend the record in accordance with the appellate court’s ruling. State v. Rolland, No. 01C01-9108-
CR-00238 (Tenn. Crim. App. at Nashville April 29, 1992). On May 27, 1992, by and through
appointed counsel, appellant filed an application for permission to appeal to the Supreme Court,
which was denied on July 27, 1992.

         On September 21, 1992, petitioner filed his first petition for post-conviction relief, which was
denied on June 21, 1993. Petitioner’s counsel did not file an appeal to this court from the denial of
the post-conviction petition. Petitioner filed a complaint with the Tennessee Board of Professional
Responsibility as a result, and petitioner’s court-appointed counsel was publicly censured for his
failure to file an appeal.

       On June 23, 1995, petitioner filed his second petition for post-conviction relief, arguing that
his counsel was ineffective for failing to appeal the denial of his post-conviction petition. The post-
conviction court appointed counsel for petitioner. On December 18, 1997, the post-conviction court
dismissed petitioner’s second petition for post-conviction relief, finding that the statute of limitations
had expired. Petitioner’s counsel did not appeal the December 18, 1997 order.

       Three-and-one-half years later, petitioner filed a pro se Rule 11 application with the
Tennessee Supreme Court. On August 8, 2001, the Tennessee Supreme Court ruled that Petitioner
was in fact requesting the court to grant a delayed appeal in a post-conviction case and denied his
request. Petitioner next filed a motion to late file a brief in this court on November 5, 2001, which
was denied on December 14, 2001. Thereafter, Petitioner again petitioned the Supreme Court for
a Rule 11 application for permission to appeal, which was denied on June 3, 2002.

        On August 27, 2002, Petitioner filed his third petition for post-conviction relief, arguing that
his issues were not time barred or waived because he did not have a fair hearing on his first or second
petitions for post-conviction relief. The post-conviction court dismissed the petition by order dated
September 26, 2002.

        Tennessee Code Annotated Section 40-30-102(a) provides that a petition for post-conviction
relief must be filed within one year from final judgment. The appellant filed his petition well beyond
the time allowed by the statute, and none of the enumerated exceptions to this time limit apply in this
case. See Tenn. Code Ann. § 40-30-102(b). Under the Post-Conviction Procedure Act, exceptions
to the statute of limitations are explicitly set forth, i.e., (1) claims based upon a new rule of
constitutional law applicable to a petitioner's case, (2) claims based upon new scientific evidence
showing innocence, and (3) claims based upon sentences that were enhanced because of a previous
conviction and the previous conviction was subsequently found to be illegal. See Tenn. Code Ann.
§ 40-30-102(b)(1)-(3) (2003 Repl.). Petitioner has failed to assert one of these exceptions for tolling
the statute. He cites no new constitutional rule, refers to no new scientific evidence, and makes no
claim that an earlier conviction has been overturned. See Tenn. Code Ann. § 40-30-106(g) (2003
Repl.). Thus, no grounds exist as an exception to the statute of limitations. Moreover, the Post-
Conviction Procedure Act does not contemplate the filing of successive petitions. The filing of only
one petition for post-conviction relief attacking a single judgment is contemplated by Tennessee
Code Annotated Section 40-30-102(c).

        Accordingly, the state's motion is hereby granted. The judgment is affirmed in accordance
with Rule 20, Rules of the Court of Criminal Appeals. Because the appellant is indigent, costs are
taxed to the state.




                                                    ____________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE